Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 15 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 15 are allowed.

The following is an examiner’s statement of reasons for allowance:



The claimed invention, regarding claim 1 as representative, recites features such as: creating a mapping between a plurality of blocks in the redundant block devices and Mojette Transform pixels; writing data into the plurality of blocks in a plurality of date disks.

The prior art of record (David et al., U.S. Publications 2016/0254826 (herein David), Zohar et al. U.S. Publication 2008/0126912 (herein Zohar), and Diamant et al. U.S. Publication 2015/0154072 (herein Diamant), as examples of such prior art) do not teach the same. 

David teaches: A method for reconstructing a data block of size N is proposed.  The data block was encoded using an erasure code to generate a set of Ns systematic symbol vectors and a set of Ns parity projection vectors from a mapping of the data block onto a two-dimensional convex support.  The method comprises: for each input vector that contains at least an erasure, updating the value of each erased symbol to a predetermined value; mapping the Ns input vectors with updated values onto the two-dimensional convex support, generating a reconstruction projection vector from the mapping of the Ns input vectors with updated values onto the two-dimensional convex support using an encoding projection direction; and generating an updated parity 
David specifically disclose: Mojette Transform and writing data into the plurality of blocks in a plurality of date disks (paragraph 0011; claim 1).
However, David fails to disclose: calculating parity projections and transferring the parity projections into a plurality of respective blocks in the plurality of blocks using Mojette Transform projections; and updating data in one of the plurality of blocks and the respective parity projection based on an input from an user.

Zohar teaches: A method for storing data blocks, including forming the data blocks into groups comprising NM data blocks, where N and M are different positive integers.  For every group, the NM data blocks are assigned to correspond to elements of an array comprising N rows and M columns.  A respective parity block is calculated for each of the N rows and M columns, to form (N+M) parity blocks.  The resulting (N+M) parity blocks and NM data blocks are stored in respective storage devices.
Zohar specifically disclose: writing data into the plurality of blocks in a plurality of date disks; updating data in one of the plurality of blocks and the respective parity projection based on an input from an user (figure 6).
However, Zohar fails to disclose: calculating parity projections and transferring the parity projections into a plurality of respective blocks in the plurality of blocks using Mojette Transform projections.


Diamant specifically disclose: creating a mapping between a plurality of blocks in the redundant block devices; writing data into the plurality of blocks in a plurality of date disks (claim 1 – 3).
However, Diamant fails to disclose: calculating parity projections and transferring the parity projections into a plurality of respective blocks in the plurality of blocks using Mojette Transform projections; and updating data in one of the plurality of blocks and the respective parity projection based on an input from an user.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Daniel F. McMahon/Primary Examiner, Art Unit 2111